In a habeas corpus proceeding, petitioner appeals (1) from a judgment of the Supreme Court, Queens County (Dubin, J.), dated July 21, 1981, which dismissed the writ and (2) as limited by petitioner’s brief, from so much of an order of the same court dated October 7,1981, as, upon granting petitioner’s motion for reargument, adhered to its original determination. Appeal from the judgment dated July 21, 1981, dismissed, without costs or disbursements. The judgment was superseded by the-order granting reargument. Order dated October 7,1981, affirmed, insofar as appealed from, without costs or disbursements. (See People ex rel. Julio v Walters, 88 AD2d 259.) Damiani, J. P., Lazer and Rubin, JJ., concur.